United States Court of Appeals
                           F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                      ____________
No. 10-5292                                                    September Term 2011
                                                                        1:05-cv-02386-RBW
                                                        Filed On: February 7, 2012
Abdul-Rahman Abdo Abulghaith Sulaiman,

             Appellant

      v.

Barack Obama, President, et al.,

             Appellees


      BEFORE:       Tatel, Garland, and Griffith, Circuit Judges

                                        ORDER

        Upon consideration of the court’s order to show cause filed January 27, 2012,
directing appellees to show cause why the court’s opinion filed January 27, 2012,
should not be released with redactions of classified material only, and the response
thereto, it is

      ORDERED that the order to show cause be discharged. It is,

       FURTHER ORDERED that the Clerk be directed to issue forthwith the public
version of the court’s opinion filed January 27, 2012, with the classified material
redacted.


                                       Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                   BY:      /s/
                                                            Jennifer M. Clark
                                                            Deputy Clerk